Citation Nr: 0030119	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for additional disability caused by the 
failure of VA medical personnel to diagnose the veteran's 
duodenal (peptic) ulcer at the time of his treatment in the 
early 1970's.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1960 to August 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that denied benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
additional disability cause by the failure of VA medical 
personnel to diagnose the veteran's duodenal (peptic) ulcer 
at the time of his treatment in the early 1970's.


REMAND

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed prior to October 1997, the earlier version of section 
1151 is the only version applicable in this case.

The evidence shows that the veteran was hospitalized at a VA 
medical facility from December 1970 to January 1971.  He had 
complaints of vomiting blood for 2 days and reported a 
history of epigastric pain since 1963.  The impressions at 
admission were duodenal ulcer with partial pyloric 
obstruction and rule out anxiety.  He was admitted for 
observation for duodenal ulcer, but none was found.  VA 
medical reports show that he was seen for GI 
(gastrointestinal) problems in January 1972 and that X-rays 
of the gallbladder and an upper GI series were performed, but 
a peptic ulcer was not found.  A private medical report of 
the veteran's hospitalization from January to February 1972 
shows that he underwent surgery for a perforated duodenal 
ulcer in January 1972.  The medical evidence shows that the 
veteran subsequently underwent surgeries for GI problems and 
that he was treated for anemia.  He now claims that VA should 
have found his peptic ulcer in the early 1970's and that he 
now has additional disability, such as anemia and residuals 
of surgeries for GI problems, because of the failure of VA 
medical personnel to find the peptic ulcer prior to his 
surgery in January 1972.

The evidence indicates a reasonable possibility exists that 
additional assistance to the veteran would assist him in 
substantiating his claim.  In the judgment of the Board, the 
veteran's medical records should be reviewed by a specialist 
in GI disorders at a VA medical facility in order to obtain 
opinions as to whether or not  medical personnel should have 
found the veteran's duodenal ulcer prior to his surgery in 
January 1972 and, if they should have, whether he now has 
additional disability as the result of the failure to find 
the peptic ulcer earlier.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folder should be 
sent to a VA medical facility for review 
by a specialist in GI disorders in order 
to obtain opinions as to whether or not 
VA medical personnel should have found 
the veteran's peptic ulcer disorder prior 
to his surgery in January 1972 for a 
perforated duodenal ulcer and, if they 
should have, whether it is at least as 
likely as not that the veteran now has 
additional disability as the result of 
not finding the peptic ulcer earlier.  
The physician should support the opinions 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.  If the requested 
information cannot be provided without 
examination of the veteran, he should be 
scheduled for such examination.

2.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



